NUMBER 13-12-00586-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MIGUEL MALDONADO,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


               On appeal from the County Court at Law No. 2
                        of Hidalgo County, Texas.


                         ORDER ABATING APPEAL
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

       This cause is before the Court because the court reporter, Alma A. Garza, has

failed to timely file the reporter’s record.     The reporter’s record in this cause was

originally due to be filed on October 8, 2012.

       On May 13, 2013, we abated and remanded this matter to the trial court for

proceedings under Texas Rule of Appellate Procedure 34.6(f)(4). See TEX. R. APP. P.
34.6(f). The trial court conducted a hearing and issued an order recommending that this

Court grant the reporter until July 26, 2013, to prepare and file a reporter’s record in this

cause. On August 2, 2013, upon the filing of the supplemental clerk’s record, this cause

was reinstated.

       On August 6, 2013, the reporter requested an extension of time to file the record

and this was granted by the Court until September 5, 2013. The reporter was informed

that no further extensions would be granted. To date, Ms. Garza has not filed the

reporter’s record.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be

given and conduct a hearing to determine whether appellant has abandoned his appeal.

If it is determined that appellant has not abandoned his appeal, the court shall further

determine if appellant’s attorney of record continues to represent appellants and will

diligently pursue this appeal.

       The court shall further determine if the reporter’s record, or any part thereof, has

been lost or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.6(f),

if necessary. Otherwise, the court shall determine what steps are necessary to ensure

the prompt preparation of a reporter's record, and shall enter any orders required to avoid

further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be


                                             2
included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
8th day of November, 2013.




                                              3